Learned, P. J.
(dissenting):
If the doctrine of Sisters of Charity v. Kelly (67 N. Y., 409) applies .to this case there is no need of any discussion. In that case there were two signatures. The second was rejected for reasons which have no connection with the present case. ■ The first was rejected because it was in the middle, and not at the end, of the last sentence of the will — the sentence which named executors and revoked former wills. There was no question that, in orderly and regular reading, the will terminated with the clause revoking former wills. And the signature was not at the end of that clause, but was a few lines above. So that in reading the will that signature would be read before the will was finished. Now, it is urged in the present case by the proponents that in the orderly and regular reading of this will the testator’s signature would be after the last word of the will, and that the words on the fourth page come in regularly on the third page. There can be no doubt that such is, in fact, their real place. No one can fail to see that as the will was read and understood, and is now to be read and understood, these words formed, and now form, a part of the sentence which preceded, *136and now precedes, the final sentence by which executors were appointed.
The question then presented is this: Do the words “ at the end of the will ” in the statute refer merely to the place upon the paper, or do they refer to that which forms the conclusion of the testator’s written will, when such will is read in its plain logical order.
And, perhaps, this question may be illustrated by cases that may be supposed. It is a common practice in these days to begin a letter on the first page of a sheet of writing paper, to continue it on the third, then on the second, and finally, if needed, on the fourth. If a letter were written after this style, beginning on the first and then continuing on the third page and were finished on the second, is there any doubt that the signature of the writer would properly be said to be at the end of the letter, although, ■physically, on a page which would be before a part of the letter? Would anyone say. that the end of the letter was on the third page ?
And if testator should in like manner begin his will on the first page of a sheet of paper, continue it on the third and finish it on the second, could it be urged that his signature on the second page was not at the end of the will, 'because the third page came after it ?
Or suppose that, after having thus written his will, he should sign it at the foot of the third page, would that be a signature at the end of the will ?
Or again: suppose that, after a testator had written his will on several lobse sheets they were accidentally fastened together in an incorrect order, would it be said that his signature was not at the end of the will, because the sheet on which was his signature had been misplaced?
In the present case, if the scrivener, for want of space on the third page, instead of writing the continuation of the sentence on the fourth page, had found a blank space at the top of the first page and had written the continuation there, would not the will have been valid ?
Or if he had written such continuation on the margin of the third page, would not the will have been valid ? And that, too, even if some of the marginal words had extended farther down on the paper than the place of the testator’s signature.
Or if he had found that margin insufficient, and-had written them *137partly on that margin and partly on the margin of the fourth page, would that fact have shown that the testator’s signature was not at the end of the will ?
Sometimes a scrivener may use paper of which the pages are joined at the top; sometimes he may use that which is joined at the side. If a will covers two pages of one kind of paper, the end will come at one place; if it covers two pages of the other kind, the end will come at the other.
I have taken these illustrations to show that the end of the will does not depend on the physical position of the words; but that it is to be found at that point, where, on the reading of the whole instrument, is found the last word of the testator. Other illustrations might be taken from the various modes of beginning and ending their writings adopted by different nations.
A Hebrew book ends on what corresponds with the first page of an English book. If a will were written in Hebrew in that manner, I suppose the end might be on what i#s usually called the first page.
The question before us is not whether a forgery might not be committed in some cases. A forgery might be committed by an interlineation; yet an interlineation may, I suppose, be made before the will is executed, and the will may be valid. The validity of an inserted clause does not depend on the mere fact that it is wi’itten between the lines.
May it not be written on the margin ? And, if on the margin, is there any special place on the margin where it must be written ? Its validity depends on the fact that it forms a part of the written wishes of the testator, and that its true place in the will is manifest and was understood by him.
The sole question here is whether the testator’s signature is “ at the end of the will.” And that depends, as I said above, on the question what is the end? It seems tome that the end is tobe found by reading the will through in the order which the writing indicates, disregarding, if necessity requires, mere physical position. And when the will has been thus read through, the end will be reached; and there the signature should be found. This is what is continually done in reading manuscript, where a writer, by proper marks, indicates that sentences are to be inverted here and there. *138That I suppose to be the meaning of the court in Sisters v. Kelly (ut supra), when they say that the will is to. be “ scanned; ” that is, probably, examined with care. I suppose this means something more than that the writing is to be measured with a carpenter’s rule to see whether any part is lower on the page than the signature.
In the case of In re Goods of Henry (2 Rob. Ecc., 140), che will ended on the second page, leaving thereon a space of one inch and three-tenths of an inch. On the top of the third page began “ Signed by me,” etc., with the signature of the testator. It was held that on account of this space of one inch and three-tenths, the will was not signed “ at the foot or end.” Of the same character are the cases of Willis v. Lowe (5 Notes’ Oases, 428); Ayres v. Ayres (Id., 375); Smee v. Bryer (6 id., 406). Whether these cases are law here, I need not inquire. They are not law in England now; and at any rate they do not touch the present question.
In the case of Goods of Kimpton (3 Swabey & Trist., 427) the will occupied three pages of foolscap. A codicil of the same date occupied the upper half of the last page. A second codicil began on the fourth or lowest quarter of the last page, and ended with the words “ In witness whereof, I, the said.” Then the sentence was continued on the third quarter of the last page as follows: “ Sarah Kimpton, the testatrix, have hereunto set my hand,” etc., with a brief testamentary disposition of some books, followed by the signature and attestation, so that the chief part of this second codicil was literally underneath the signature. It was held that where any portion of the writing appeared to form part of the context anterior to the signature, it may be considered as following that context, and probate of the second codicil was granted. Thus, in that case, although the signature in its mere position stood over the important part of the codicil; yet on reading the codicil in the orderly and logical way the signature was at the end of the last word. That case is very closely analogous to the present.
Where, in this case, is the end of the sentence which begins the thirteenth clause ? Plainly at the last of the words written on the fourth page. The next sentence is that which appoints executors. And the last sentence of the will is the in testimonium, clause. The last word of that sentence is the end, and there stands the signature. See Tonnele v. Hall (4 N. Y., 140), which shows that a *139signature may be correctly said to be at the end of the will, although there be after it a map, referred to in the will and held by the court to constitute a part thereof.
I think the decree should be affirmed, with costs.
Decree reversed and probate refused, with costs to both parties-in the court below, and on appeal, to be paid out of the estate.